Citation Nr: 1113602	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-22 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a temporary total convalescence rating due to right knee surgery, beyond from February 14, 2008 to April 1, 2008. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty in the Marine Corps from January 1975 to January 1977, the Navy from February 1978 to February 1981 and from April 1983 to January 1988, and the Army from January 1989 to July 1992.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which awarded a temporary total rating for purpose of convalescence due to right knee surgery, from February 14, 2008 to April 1, 2008. The Veteran appealed seeking an extension of the temporary total rating that had been assigned under 38 C.F.R.            § 4.30 (2010). 


FINDING OF FACT

Following right knee arthroscopic surgery, the Veteran's treatment modalities for convalescence purposes continued through April 2008, at which point he was considered medically fit to return to an employment capacity. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria have been met for the extension of a temporary total convalescence rating up until May 1, 2008.            38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

The RO has informed the Veteran of what evidence would substantiate the claim being decided herein through VCAA notice correspondence dated from January and March 2010. The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining further VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi,           16 Vet. App. 183, 186-87 (2002).  

The relevant notice information must have been timely sent. The United States Court of Appeals for Veterans Claims (Court) in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim. See also 38 U.S.C.A.    § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance, the VCAA notice correspondence sent following issuance of the March 2008 rating decision deciding the issue on appeal, and thus did not literally met the standard for timely notice. However, the Veteran has had an opportunity to respond to the VCAA notice letter in advance of the March 2010 Supplemental Statement of the Case (SSOC) readjudicating his claim. There is no objective indication of any further relevant information or evidence that must be associated with the record. The Veteran has therefore had the full opportunity to participate in the adjudication of the claim.       See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining extensive records of VA outpatient treatment. The Veteran previously underwent VA Compensation and Pension examination for his right knee, though it just preceded the February 2008 surgical procedure at issue that provided the basis for temporary total compensation. The Veteran has declined the opportunity for a hearing. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

The provisions of 38 C.F.R. § 4.30 pertaining to convalescent ratings indicate that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release. To warrant a temporary total disability rating,          the evidence must establish that the veteran's service-connected disability resulted in: (1) surgery necessitating at least one month of convalesence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a). Extensions for an additional time period beyond the 1, 2, or 3 months initially award may be authorized where warranted under the circumstances, applying generally the same criteria as set forth above.                        38 C.F.R. § 4.30(b).

For purpose of applying 38 C.F.R. § 4.30(a)(1), the Court in Felden v. West,               11 Vet. App. 427, 430 (1998) defined the term "convalescence" as indicating that  "a surgical procedure had been performed that would require at least one month for the veteran to return to a healthy state." There is no express requirement of home confinement to meet the definition of convalescence. 

The Veteran's VA medical history establishes that on February 14, 2008,                  he underwent arthroscopic surgery of the right knee due to the preoperative diagnosis of internal derangement of the right knee. There were no noted operative complications. When seen on an outpatient basis on February 25, 2008, the Veteran was now almost two weeks status-post right knee arthroscopy with partial medial meniscectomy and debridgement. The Veteran reported that he still had some mild soreness, which the evaluating VA physician said was normal. The Veteran was advised it could take anywhere from six to eight weeks to begin feeling normal again. At that time, the Veteran was ambulating with a knee immobilizer and a crutch. The recommended treatment plan noted that the Veteran should wean off the knee immobilizer and the crutches in the next few weeks. It was further explained to the Veteran that the recovery would be up to eight weeks post operatively from the day of surgery.

When evaluated approximately one month later on March 24, 2008, the Veteran reported pain on a level of 3 out of 10, but did verbalize a request for assistance with pain management. The Veteran then underwent a procedure for injection of viscosupplementation, a gel-like lubricant derived from a naturally occurring substance in the body, into the right knee joint. The Veteran was also given a right knee brace. On re-evaluation on April 9, 2008, the Veteran requested further assistance with pain management, in part due to a recent injury twisting the right knee while moving furniture. Further records from that date note complaints of bilateral knee pain, but do not identify any additional treatment in connection with rehabilitation from the previous right knee surgery. Following this, the VA outpatient treatment records turn to other medical issues and do not address a right convalescence from knee surgery for several months or a right knee problem, other than in the context of long-term pain relief.

On his July 2009 VA Form 9 (Substantive Appeal to the Board) in this case,           the Veteran contended that his treating VA physicians had informed him that recovery from right knee surgery would take 8 to 12 weeks, and in fact it had taken much longer. He enclosed a copy of a July 2009 treatment note from a VA orthopedic surgeon, explaining that the Veteran did have degenerative arthritis involving the patellofemoral and medial compartments and was expected to require a period of 8 to 12 weeks to allow return to his job. Further noted was that            the Veteran had required Synvisc injections in April 2008 that gave relief to symptoms and allowed him to return to work shortly afterwards.

Based on the Board's review of the foregoing circumstances, it is determined that the Veteran's award of a temporary total rating for surgical convalescence should be granted an extension of benefits for one month, through May 1, 2008. It is readily apparent that the Veteran's evaluating VA treatment providers estimated the timespan of his recovery form right knee arthroscopic surgery to last a minimum of 8 weeks, and perhaps up until 12 weeks. Most telling is the July 2009 VA physician's note which observes that the Veteran did require pain relief injections in April 2008, and that this delayed his return to work until shortly thereafter. In so finding that the Veteran required up until May 1, 2008 for surgical convalescence, the Board resolves any reasonable in his favor regarding the severity of right knee symptomatology at that time, given the limited medical findings of record from April 2008, but on the other hand the definitive conclusions expressed through the July 2009 VA physician's note. See 38 C.F.R. § 4.3. Thus, one additional month of benefits is awarded.

Accordingly, the Veteran's temporary total evaluation for surgical convalescence should be extended through May 1, 2008. 


ORDER

A one-month extension of a temporary total convalescence rating due to right knee surgery, until May 1, 2008, is granted, subject to the law and regulations governing the payment of VA compensation benefits. 





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


